Citation Nr: 1402052	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  10-18 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable evaluation prior to June 5, 2006, and an evaluation in excess of 30 percent thereafter, for Crohn's disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from January 1999 to August 2000.  

This matter comes before the Board of Veteran's Appeals (Board) from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that continued a noncompensable evaluation for the Veteran service-connected Crohn's disease.  The Veteran filed a statement dated in June 2006 indicating that she wished a review of her evaluation for Crohn's disease.  The Board finds that this statement should be viewed as a notice of disagreement with the September 2005 decision.  

In January 2007, the RO increased the evaluation for service-connected Crohn's to 30 percent disabling, effective June 5, 2006.  This evaluation was continued in May 2007 and June 2008 rating decisions and the RO issued a statement of the case dated in March 2010.   In April 2010, the Veteran submitted a substantive appeal with respect to this issue.

In September 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the local regional office.  A transcript of these proceedings has been associated with the claims file.  At the hearing, the record was held open an additional 30 days in order to allow the Veteran time to submit additional evidence.  Additional evidence was submitted that was accompanied by a waiver of initial RO consideration.   This evidence will be considered in evaluating the Veteran's claim.

In addition, concerning the hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the individual who chairs a hearing must fully explain the issues and to suggest the submission of evidence that may have been overlooked.  In the present case, the undersigned fully identified the issues on appeal and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate the claim currently on appeal.  Additionally, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, there is compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board notes that, in addition to the physical claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the paper claims file and will proceed with review of the  claim based upon all relevant evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified before the Board in September 2013 concerning additional medical records that may be relevant to her claim.  Specifically, she testified that she was seen the Friday before the hearing, September 20, 2013, for blood work in connection with her service-connected Crohn's disease.  She specifically requested that these records be obtained.  In addition, the Veteran indicated that she had an additional appointment on September 27, 2013 in connection with her Crohn's disease.  She also noted that she is seen regularly every three or four months at the VA for her disability and that she had an appointment in June 2013.  She stated that she is seen for all of her treatment at the Houston VA Medical Center.

A review of the Veteran's paper and electronic records indicates that records of the Veteran's treatment at the VA have been obtained up to February 2012, with a few additional treatment records dated in September 2012 also included in the electronic records file.  In addition, the Veteran submitted records dated September 27, 2013 related to her service-connected Crohn's disease.  However, other records dating from February 2012 to the present, including the September 20, 2013 and June 2013 records, are missing.  These records are relevant to the claim and must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran and request that she identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated her since service for her claimed disability.  This should specifically include updated treatment records from VA dated from February 2012 to the present, including records dated in June 2013 and September 20, 2013.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2.  After undertaking any additional development deemed appropriate, in addition to that requested above, re-adjudicate the issue on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and her representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


